991 F.2d 810
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rosie M. RUPP, Petitioner,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
No. 92-3168.
United States Court of Appeals, Federal Circuit.
March 11, 1993.Rehearing Denied; Suggestion for Rehearing In BancDeclined April 26, 1993.

Before PAULINE NEWMAN, ARCHER and MAYER, Circuit Judges.
PER CURIAM.


1
Rosie M. Rupp seeks review of the November 26, 1991 decision of the Merit Systems Protection Board, Docket No. HQ71219110004, declining to review the arbitrator's decision upholding the Social Security Administration's denial of her within-grade salary increase and removal from her position as a claims representative.   We affirm.


2
Rupp was denied a within-grade increase because she did not meet minimum performance standards defined by two critical elements of her Generic Job Tasks (GJTs).   To receive a within-grade increase, her performance had to be "fully satisfactory."   Rupp was later dismissed from her position because her competence level on these two GJTs did not improve.   On each of the several challenges to these actions, the arbitrator found that the agency complied with applicable law and the actions were supported by the facts.   The board refused to set aside or modify the arbitrator's decision.   After reviewing all of Rupp's arguments, we conclude that the board's decision was not arbitrary or capricious, was supported by substantial evidence, and was in accordance with applicable provisions of the law.   See 5 U.S.C. § 7703(c) (1988).